Exhibit 10.10

 

 

 

Exchange Agreement

 

May 13, 2019

 

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

Attention: Kathleen Valiasek

 

  Re: Amyris, Inc. Exchange of 6.50% Convertible Senior Notes due 2019

 

Ladies and Gentlemen:

 

Amyris, Inc., a Delaware corporation (the “Company”), is offering the
opportunity for the undersigned existing holder (the “Investor”) of the
Company’s 6.50% Convertible Senior Notes due 2019 (the “6.50% Notes”) to
exchange certain of the Investor’s 6.50% Notes (the “Exchange Offer”) for shares
(the “Shares”) of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”) pursuant and subject to the terms and conditions set forth in
this agreement (this “Exchange Agreement”).

 

The Investor understands that the Exchange Offer is being made without
registration under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or any securities laws of any state of the United States or of any other
jurisdiction, in reliance upon the exemption from the registration requirements
of the Securities Act provided by Section 3(a)(9) thereof.

 

1. The Exchange Offer. Subject to the terms and conditions of this Exchange
Agreement, the undersigned Investor hereby agrees to exchange the total
principal amount of 6.50% Notes set forth on the signature page of the Investor
hereto (the “Exchanged 6.50% Notes”), for a number of Shares as set forth on the
signature page of the Investor hereto, representing a per Share value of $4.00,
and the Company hereby agrees to issue such number of Shares to the Investor in
exchange for such Exchanged 6.50% Notes.

 

2. The Closing. The closing of the Exchange Offer (the “Closing”) shall take
place remotely via the exchange of documents and signatures at 10:00 a.m.,
Pacific Time, on the first Business Day (as defined in the indenture, dated as
of May 29, 2014, between the Company and the Trustee relating to the 6.50% Notes
(the “Indenture”)) on which the conditions to the Closing set forth in Section 6
below are satisfied or waived, or at such other time and place as mutually
agreed by the Company and the Investor (the “Closing Date”).

 

3. The Terms of the Exchange Offer; Closing Mechanics.

 

Subject to the terms and conditions of this Exchange Agreement, the Investor
hereby sells, assigns and transfers to, or upon the order of, the Company, all
right, title and interest in the Exchanged 6.50% Notes as set forth on the
signature page of the Investor hereto, waives any and all other rights with
respect to such Exchanged 6.50% Notes, and releases and discharges the Company
from any and all claims the undersigned may now have, or may have in the future,
arising out of, or related to, such Exchanged 6.50% Notes.

 

On the Closing Date, the Company shall deliver, or cause to be delivered, to the
Investor the number of Shares set forth on the signature page of the Investor
hereto, pursuant to delivery and/or registration

 



 

 

 

instructions provided by the Investor to the Company in writing at least one (1)
Business Day prior to the Closing.

 

At or prior to the times set forth in the Investor Exchange Procedures set forth
in Annex A hereto (the “Exchange Procedures”), the Investor shall cause the
Exchanged 6.50% Notes to be delivered to Wells Fargo Bank, National Association,
as trustee (the “Trustee”) under the Indenture, for cancellation as instructed
in the Exchange Procedures.

 

Notwithstanding anything to the contrary contained in this Exchange Agreement,
provided that that the Investor has sent the Exchanged 6.50% Notes to the
Trustee for cancellation on or prior to May 13, 2019, in the event such
Exchanged 6.50% Notes and instructions to cancel such Exchanged 6.50% Notes are
not received by the Trustee on or before a date on which the Trustee is able to
effect the cancellation of the Exchanged 6.50% Notes (as indicated by the
Trustee), then this Exchange Agreement shall automatically terminate and become
void and there shall be no liability on the part of any of the parties hereto.

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Investor that, as of the date hereof:

 

(a)        Organization and Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. The Company has all requisite power and authority to own and operate
its properties and assets and to carry on its business as presently conducted
and as proposed to be conducted. The Company is duly licensed or qualified to do
business as a foreign entity and is in good standing (to the extent such
concepts are recognized under applicable law) in every jurisdiction in which the
failure to be so qualified would have, or would reasonably be expected to have,
a material adverse effect, individually or in the aggregate, upon the business,
properties, tangible and intangible assets, liabilities, operations, prospects,
financial condition or results of operation of the Company or the ability of the
Company to perform its obligations under this Exchange Agreement (a “Material
Adverse Effect”).

 

(b)        Power. The Company has all requisite power and authority to execute
and deliver this Exchange Agreement, to issue and sell the Shares hereunder, and
to carry out and perform its obligations under the terms of this Exchange
Agreement and to consummate the Exchange Offer.

 

(c) Authorization. The execution, delivery, and performance of this Exchange
Agreement by the Company has been duly authorized by all requisite action on the
part of the Company and its officers, directors and stockholders, and this
Exchange Agreement has been duly executed and delivered to the Investor and
constitutes the legal, valid, and binding obligation of the Company enforceable
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies (the “Enforceability Exceptions”).

 

(d)        Consents and Approvals. Except as disclosed in Schedule 4(d), and
assuming the accuracy of the representations of the Investor in Section 5, no
consent, approval, authorization or other order or declaration of, or
registration, qualification or filing with, any federal, national, foreign,
supranational, state, provincial, local or other government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal, self-regulatory organization, stock exchange or market (including The
Nasdaq Stock Market), or other judicial or arbitral body of competent
jurisdiction (a “Governmental Authority”) is required for the execution,
delivery and performance of this Exchange Agreement, the valid issuance, sale
and delivery of the Shares to be sold pursuant to this Exchange Agreement other
than such as have been or will be made or obtained.

 



 2 

 

 

(e)        Non-Contravention. The execution and delivery of this Exchange
Agreement, the issuance, sale and delivery of the Shares to be sold by the
Company under this Exchange Agreement, the performance by the Company of its
obligations under this Exchange Agreement and/or the consummation of the
transactions contemplated hereby do not and will not (i)(A) conflict with,
result in the breach or violation of, or constitute (with or without the giving
of notice or the passage of time or both) a violation of, or default under, or
give to others any rights of termination, acceleration or cancellation of, any
bond, debenture, note or other evidence of indebtedness, or under any lease,
license, franchise, permit, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which the Company or any
subsidiary is a party or by which it or its properties may be bound or affected,
(B) conflict with or result in the breach or violation of, the Company’s
Restated Certificate of Incorporation, as amended and as in effect on the date
hereof, the Company’s Bylaws, as amended and as in effect on the date hereof, or
the equivalent document with respect to any subsidiary, as amended and as in
effect on the date hereof, or (C) conflict with or violate in any respect any
statute or law, judgment, decree, rule, regulation, code, ordinance,
requirement, rule of law or order of any Governmental Authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (A) and (C) for such conflicts, breaches, violations or
defaults that would not have, individually or in the aggregate, a Material
Adverse Effect, or (ii) materially and adversely affect the ability of the
Company to carry out its obligations under, and to consummate the transactions
contemplated by, this Exchange Agreement.

 

(f)       Shares. The Shares are duly authorized and when issued pursuant to the
terms of this Exchange Agreement will be validly issued, fully paid, and
nonassessable, and will be free and clear of any liens or encumbrances with
respect to the issuance thereof; provided, however, that the Shares shall be
subject to restrictions on transfer under state or federal securities laws as
set forth in this Exchange Agreement, or as otherwise may be required under
state or federal securities laws as set forth in this Exchange Agreement at the
time a transfer is proposed. The issuance and delivery of the Shares is not
subject to preemptive, co-sale, right of first refusal or any other similar
rights of the stockholders of the Company or any other person, any liens or
encumbrances or any anti-dilution or other similar rights. The issuance, sale
and delivery of the Shares will not obligate the Company to issue or sell any
shares of Common Stock, or any other equity interest in, the Company to any
other person.

 

(g)       No Registration. Assuming the accuracy of the representations and
warranties of the Investor contained in Sections 5(h) and 5(k) hereto, the
issuance by the Company of the Shares is exempt from registration under the
Securities Act and the Exchange Offer is eligible for the exemption from the
registration requirements of the Securities Act provided by Section 3(a)(9).

 

(h) No Material Adverse Effect. Since December 31, 2017, the business of the
Company and its subsidiaries has been conducted in the ordinary course and there
has not occurred any Material Adverse Effect.

 

5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to and covenants with the Company that, as of the date
hereof:

 

(a) Organization and Good Standing. The Investor is a corporation, limited
partnership, limited liability company or other entity, as the case may be, duly
formed, validly existing and in good standing (to the extent such concepts are
recognized under applicable law) under the laws of the jurisdiction of its
formation.

 

(b) Ownership of Exchanged 6.50% Notes; Due Authorization. The Investor owns the
amount of Exchanged 6.50% Notes set forth on the signature page of the Investor
hereto free and clear of any liens (other than the obligations pursuant to this
Exchange Agreement and applicable securities laws) and has the requisite power
and authority to execute and deliver this Exchange Agreement, perform its
obligations under this Exchange Agreement and to consummate the Exchange Offer.

 



 3 

 

 

(c) No Conflict. Participation in the Exchange Offer will not contravene (1) any
law, rule or regulation binding on the Investor or any investment guideline or
restriction applicable to the Investor and (2) the charter or bylaw (or
equivalent organizational documents) of the Investor, except in the case of
clause (1) for such conflicts, breaches, violations or defaults that would not
be likely to have, individually or in the aggregate, a Material Adverse Effect

 

(d) Compliance with Laws. The Investor is in compliance with all applicable laws
and regulations in effect in any jurisdiction in which the undersigned will
acquire Shares in this Exchange Offer and has obtained any consent, approval or
permission required for such acquisition under the laws and regulations of any
jurisdiction to which the undersigned is subject or in which the undersigned
makes such acquisition.

 

(e) Risk of Investment. The Investor understands and accepts that acquiring the
Shares in the Exchange Offer involve risks. The Investor has such knowledge,
skill and experience in business, financial and investment matters that the
Investor is capable of evaluating the merits and risks of the Exchange Offer and
an investment in the Shares. With the assistance of the Investor’s own
professional advisors, to the extent that the Investor has deemed appropriate,
the Investor has made its own legal, tax, accounting and financial evaluation of
the merits and risks of an investment in the Shares and the consequences of the
Exchange Offer and this Exchange Agreement. The Investor has considered the
suitability of the Shares as an investment in light of its own circumstances and
financial condition, and the Investor is able to bear the risks associated with
an investment in the Shares.

 

(f) [Reserved.]

 

(g) Governmental Approval. The Investor understands that no federal, state,
local or foreign agency has passed upon the merits or risks of an investment in
the Shares or made any finding or determination concerning the fairness or
advisability of such investment.

 

(h) Investor Qualification. The Investor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. The Investor agrees to furnish any
additional information reasonably requested by the Company or any of its
affiliates prior to the Closing Date to assure compliance with applicable U.S.
federal and state securities laws in connection with the Exchange Offer. The
Investor understands that the Company is relying upon this representation of the
Investor for the purpose of determining whether the Investor’s participation in
the Exchange Offer meets the requirements for exemption from the registration
requirements of the Securities Act.

 

(i) Purchase for Investment Only; No Registration. The Investor is acquiring the
Shares solely for the Investor’s own beneficial account, or for an account with
respect to which the Investor exercises sole investment discretion, for
investment purposes, and not with a view to, or for resale in connection with,
any distribution of the Shares. The Investor understands that the offer and sale
of the Shares have not been registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof
that depend, in part, upon the accuracy of the representations made by the
Investor in this Exchange Agreement.

 

(j) Restricted Securities. The Investor acknowledges that the Shares have not
been registered under the Securities Act. As a result, the Investor understands
that the Shares may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons, except to the extent such
securities are registered with the Commission and qualified by state
authorities, or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and the Investor hereby
agrees that it will not sell the Shares other than in compliance with such
transfer restrictions.

 



 4 

 

 

(k) Affiliate Status. The Investor is not as of the date of this Exchange
Agreement, nor has it been within the preceding three (3) months an “affiliate”
of the Company as that term is defined in paragraph (a)(1) of Rule 144 of the
Securities Act (“Rule 144”). The Investor understands that the Company is
relying upon this representation of the Investor for the purpose of determining
whether the Investor’s participation in the Exchange Offer meets the
requirements for exemption from the registration requirements of the Securities
Act.

 

6. Conditions to Obligations of the Investor and the Company.

 

(a) The obligations of the Investor to deliver the Exchanged 6.50% Notes of the
Investor are subject to the satisfaction or waiver at or prior to the Closing of
the conditions precedent that (i) the representations and warranties of the
Company contained in Section 4 shall be true and correct as of the Closing Date
in all respects with the same effect as though such representations and
warranties had been made as of the Closing Date, (b) all of the agreements and
covenants of the Company to be performed prior to the Closing pursuant to this
Exchange Agreement shall have been duly performed or complied with in all
material respects, (c) no law or order of any kind shall have been enacted,
entered, promulgated or enforced by any court or governmental or regulatory
authority which would prevent consummation of the Closing, prohibit the
consummation of the Exchange Offer or has the effect of making them illegal, (d)
the Shares shall be approved for listing on The Nasdaq Stock Market, subject to
official notice of issuance, and (e) no Material Adverse Effect has occurred.

 

(b) The obligations of the Company to deliver the Shares to the Investor are
subject to the satisfaction or waiver at or prior to the Closing of the
conditions precedent that (a) the representations and warranties of the Investor
contained in Sections 5(a) and 5(b) shall be true and correct as of the Closing
Date in all respects and the other representations and warranties of the
Investor contained in Section 5 shall be true and correct as of the Closing Date
in all material respects, in each case with the same effect as though such
representations and warranties had been made as of the Closing Date, (b) all of
the agreements and covenants of the Investor to be performed prior to the
Closing pursuant to this Exchange Agreement shall have been duly performed or
complied with in all material respects, (c) no law or order of any kind shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority which would prevent consummation of the Closing,
prohibit the consummation of the Exchange Offer or has the effect of making them
illegal, and (d) the Shares shall be approved for listing on The Nasdaq Stock
Market, subject to official notice of issuance.

 

7. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Shares may be tacked onto the holding period of the
Exchanged 6.50% Notes under Rule 3(a)(9) under the Securities Act and the Shares
will have a Rule 144 holding period that will be deemed to have commenced as of
May 29, 2014, the date of the original issuance of the Exchanged 6.50% Notes.
The Company acknowledges and agrees that, assuming the accuracy of the
representations and warranties of the Investor contained in Section 5, (i) upon
issuance, the Shares will be eligible to be resold pursuant to Rule 144, (ii)
the Company is not aware of any event reasonably likely to occur that would
reasonably be expected to result in the Shares becoming ineligible to be resold
by the Investor pursuant to Rule 144 and, therefore, (iii) the Shares issued to
the Investor shall not bear any restrictive legend and shall be freely tradeable
by the Investor pursuant to and in accordance with Rule 144.

 

8. Disclosure of the Exchange Offer. At or prior to 9:00 a.m., New York City
time, on the second Business Day after the date hereof, the Company shall file a
press release or Current Report on Form 8-K announcing the Exchange Offer, which
press release or Current Report on Form 8-K the Company acknowledges and agrees
will disclose all material non-public information, if any, with respect to the
Exchange Offer.

 



 5 

 

 

9. Waiver and Amendment. Neither this Exchange Agreement nor any provisions
hereof shall be modified, changed, discharged, waived or terminated except by an
instrument in writing signed by the Company and the Investor.

 

10. Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTOR IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AGREEMENT.

 

11. Governing Law/Venue. THIS EXCHANGE AGREEMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK. Each of the Company and the Investor (a) agrees that any legal suit,
action or proceeding arising out of or relating to this agreement or the
transactions contemplated hereby shall be instituted exclusively in the courts
of the State of New York located in the City and County of New York or in the
United States District Court for the Southern District of New York; (b) waives
any objection that it may now or hereafter have to the venue of any such suit,
action or proceeding; and (c) irrevocably consents to the jurisdiction of the
aforesaid courts in any such suit, action or proceeding.

 

12. Section and Other Headings. The section and other headings contained in this
Exchange Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Exchange Agreement.

 

13. Counterparts. This Exchange Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts (including by facsimile or
other electronic means, including telecopy, email or otherwise), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Exchange Agreement by
facsimile or other transmission (e.g. , “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

14. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by prepaid overnight courier or registered or certified mail, return
receipt requested, postage prepaid to, in the case of the Company, the following
address and, in the case of the Investor, the address provided on the signature
page of the Investor (or such other address as any party shall have specified by
notice in writing to the other):

 

If to the Company:  

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

Fax:

Attention:

 

15. Binding Effect. The provisions of this Exchange Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 



 6 

 

 

16. Severability. If any term or provision (in whole or in part) of this
Exchange Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Exchange Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first written above.

 

  AMYRIS, INC.             By: /s/ Kathleen Valiasek     Name: Kathleen Valiasek
    Title: Chief Financial Officer  



 



 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Exchange Agreement as of
the date first written above.

 



  INVESTOR:             Maxwell (Mauritius) Pte Ltd.           By: /s/ Rohlt
Sipahimalani     Name: Rohlt Sipahimalani     Title: Authorized Signatory      
      Address for Notices:             Maxwell (Mauritius) Pte Ltd.



 



 

 



Exchanged 6.50% Notes Principal Amount: $10,000,000

 

Shares: 2,500,000

 

DTC Participant Number for Delivery of Shares:

 

DTC Participant Name:

 

Account number:

 

DTC Participant Contact:

 

Name: N.A.

 

Telephone Number: N.A.



 

 

